EXHIBIT TERMINATION ADDENDUM EXCESS OF LOSS RETROCESSION AGREEMENT BY AND BETWEEN PLATINUM UNDERWRITERS BERMUDA, LTD. (RETROCEDANT) and PLATINUM UNDERWRITERS REINSURANCE, INC. (RETROCESSIONAIRE) IT IS HEREBY MUTUALLY AGREED that effective August 5, 2008, the Excess of Loss Retrocession Agreement dated as of January 1, 2008 (the “Agreement”), by and between Platinum Underwriters Bermuda, Ltd., a Bermuda insurance company (the “Retrocedant”), and Platinum Underwriters Reinsurance, Inc., a Maryland domiciled insurance company (the “Retrocessionaire”), is terminated pursuant to this Termination Addendum ( the “Addendum”). The Retrocessionaire shall return $1,875,000 in premium which amount represents 50% of all premium paid under the Agreement, as consideration for the early termination of its exposure. IN WITNESS WHEREOF, the parties have caused this Addendum to be executed in duplicate by their respective officers duly authorized so to do, on the date set forth below. Platinum Underwriters Bermuda, Ltd. By: /s/ Les Waters Name:Les Waters Title: Senior Vice President Date: September 29, Platinum Underwriters Reinsurance, Ltd. By: /s/Kevin S. Marine Name:Kevin S.
